                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARY J. LONON                                                  CIVIL ACTION
          Plaintiff
                                                               N0.16-6456
               v.

THE J.G. WENTWORTH
COMPANY
           Defendant

                                            ORDER


       AND NOW, this 26th day of October 2018, upon consideration of Defendant The J.G.

Wentworth Company's ("Defendant") motion to dismiss for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41 (b), [ECF 17], Plaintiff Gary J. Lonon's ("Plaintiff') response

to Defendant's motion, [ECF 18], and Defendant's reply memorandum, [ECF 19], it is hereby

ORDERED, consistent with the accompanying Memorandum Opinion, that Defendant's motion

to dismiss is GRANTED. Accordingly, Plaintiffs complaint is DISMISSED for failure to

prosecute.

       The Clerk of Court is directed to mark this matter CLOSED.




                                             BY THE COURT:


                                             /s/ Nitza I Quinones Alejandro
                                             NITZA I. QUINONES ALEJANDRO
                                             Judge, United States District Court
